Order, Supreme Court, New York County (Elliott Wilk, J.), entered April 14, 1995, which directed cancellation of defendant’s shares in the subject corporation and declared that plaintiff is the sole shareholder thereof, unanimously affirmed, with costs.
*115Defendant’s shares in the corporation were properly can-celled because of his failure to comply with the so-ordered stipulation requiring him to deliver the shares to plaintiff. Defendant has been represented by counsel throughout this litigation, and does not allege fraud, collusion, mistake or any other circumstances that would invalidate the stipulation (see, Heimuller v Amoco Oil Co., 92 AD2d 882, 884). Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.